Response to Amendment
	The Response after Non-Final Rejection filed on 1/20/21 overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 1-5 are allowed.  The withdrawn claim 5 is hereby rejoined because it recites the same allowable subject matter as claim 1.
The following is an examiner’s statement of reasons for allowance: 
Kumada teaches a vehicle fuel cell system comprising:
a fuel cell that generates electric power by electrochemical reaction between anode and cathode gases;
a cathode supply unit that supplies cathode gas to the discharge pipe, in this case the cathode gas supplying/discharging apparatus;
a driving motor that drives the vehicle’s wheels; a first electric power measuring unit that measures the driving motor’s power consumption, in this case the motor rotation speed sensor and the motor torque sensor;
a second electric power measuring unit that measures the electric power generated by the fuel cell, in this case the stack current sensor and stack voltage sensor;
a vehicle speed sensor that measures a speed and acceleration of the vehicle; and a control unit configured to control the cathode gas supply unit, in this case the controller that controls the fuel cell generated power.

Hamada (JP 2008112647 A) discloses a flooding determination module that determines flooding status in accordance with speed of vehicles; and a flood preventation startup module comprising means for preventing flooding such as increased gas flow rate and execution of purging (Abstract).
However, none of the prior art references expressly teach a control unit programmed to control the cathode gas supply unit, wherein when a plurality of operation state parameters has satisfied a predetermined flooding condition, the control unit is programmed to perform cathode gas increase control for increasing a flow rate of the cathode gas supplied from the cathode gas supply unit to the discharge pipe such that the flow rate of the cathode gas when the predetermined flooding condition is satisfied is greater than the flow rate of the cathode gas when the predetermined flood condition is not satisfied on a condition that an amount of electric power generated by the fuel cell when the predetermined flood condition is satisfied is equal to an amount of electric power generated by the fuel cell when the predetermined flood condition is not satisfied, the plurality of operation state parameters including the power consumption of the driving motor and the speed and the acceleration of the vehicle, and the predetermined flooding condition being assumed to be satisfied in a state in which a water surface reaches the discharge port, and wherein the control unit is programmed the predetermined flooding condition has been satisfied when a state in which at least three conditions, (i) the power 2Application Serial No.: 16/352,294Docket No.: 94377-933 (08TMCT101702PA)consumption of the driving motor is equal to or greater than a predetermined first threshold value, (ii) the speed is equal to or less than a predetermined second threshold value, and (iii) the acceleration is equal to or less than a predetermined third threshold value are satisfied is continuously maintained for a predetermined fourth threshold value or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729